          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


 United States of America,

 v.                                   Case No. 4:18-cr-00003

 Cheri Lea Rau (3),                   Michael L. Brown
                                      United States District Judge
                       Defendant.

 ________________________________/


                                ORDER

      The Magistrate Judge issued a Report and Recommendation

(“R&R”) (Dkt. 781), recommending denial of Defendant Cheri Rau’s

Motion to Suppress Evidence from Postal Search (Dkt. 741) and Perfected

Motion to Suppress Evidence from Postal Search (Dkt. 756).

I.    Background

      The Court incorporates by reference the facts and legal standards

stated in the R&R. In short, the United States indicted Defendant Rau

as part of an alleged criminal street gang called the Ghostface Gangsters.

The United States charged her with RICO conspiracy and conspiracy to

traffic a controlled substance. Some of the evidence the United States
seeks to introduce at trial came from the execution of search warrants on

various pieces of mail.   Defendant Rau moved to suppress evidence

obtained pursuant to the execution of three warrants.1 She moved to

suppress evidence from several pieces of mail sent to a rental house that

she claims to own at 3834 Wynntuck Circle in Kennesaw, Georgia. One

of the items was addressed to Terry Rau; two were addressed to Sheryl

Rau; and three were addressed to J&C Auto or Darius Range.

      The Magistrate Judge recommends denial of her motion to suppress

because she lacks standing to challenge the searches, the warrants were

supported by probable cause and, even if probable cause was absent, the

agents acted on a good-faith belief that the warrants were valid.

Defendant Rau filed objections.

II.   Standard of Review

      A district court has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982). Under 28 U.S.C. § 636(b)(1), the Court reviews


1 Although Defendant Rau first moved to suppress searches conducted
under six warrants, she presented specific arguments about only three.
The Court thus agrees with the Magistrate Judge’s conclusion that
Defendant Rau abandoned her motion to suppress all warrants other
than those discussed by the Magistrate Judge. (Dkt. 781 at 2–3.)

                                   2
any portion of the R&R that is the subject of a proper objection on a de

novo basis. But, when a party files no objections, the Court reviews the

record for plain error. See United States v. Slay, 714 F.2d 1093, 1095

(11th Cir. 1983) (per curiam). “Parties filing objections to a magistrate’s

report and recommendation must specifically identify those findings

objected to.   Frivolous, conclusive, or general objections need not be

considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548

(11th Cir. 1988). After conducting a complete and careful review, the

district court has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations.          United

States v. Raddatz, 447 U.S. 667, 680 (1980). Additionally, the Court may

“receive further evidence or recommit the matter to the magistrate judge

with instructions.” 28 U.S.C. § 636(b)(1). For non-dispositive matters,

such as the pending discovery motion, “[t]he district judge must consider

timely objections and modify or set aside any part of the order that is

contrary to law or clearly erroneous.” FED. R. CRIM. P. 59(a).




                                    3
III. Analysis

     A.    Standing

     Defendant Rau had the burden of establishing “both a subjective

and an objective expectation of privacy” in the packages that were

searched. United States v. Segura–Baltazar, 448 F.3d 1281, 1285 (11th

Cir. 2006). “The subjective component requires that a person exhibit an

actual expectation of privacy, while the objective component requires

that the privacy expectation be one that society is prepared to recognize

as reasonable.” Id. (internal quotation marks omitted). The Magistrate

Judge correctly noted that “[a] defendant may have a reasonable

expectation of privacy in a package even where the package is not

addressed in the defendant’s name, provided that [the defendant]

establishes a connection between [herself] and the addressee.” United

States v. Campbell, 434 F. App’x 805, 809 (11th Cir. 2011).          The

Magistrate Judge found Defendant Rau failed to establish a sufficient

connection between herself and the packages at issue to support her

standing to challenge the searches.

     Defendant objects to this conclusion and argues she has standing

because she is the sole owner of the Wynntuck Circle residence and



                                      4
because all the packages were addressed to either Terry Rau or Sheryl

Rau at that address. (Dkt. 840 at 1–2.) She further argues that “she may

reasonably believe that the sender intended to direct the correspondence

to her, yet misspelled her name.” (Id. at 2.)2 She also argues she “has a

reasonable expectation of privacy to mail addressed to her property and

addressed to her last name.” (Id.)

     To begin with in her motion to suppress, Defendant Rau claimed

Wynntuck Circle was “one of [her] rental properties.” (Dkt. 756 ¶ 2.) She

never claimed that she lived at the location, that she sometimes resided

there, or that she received mail there. In her objections, she makes the

legal conclusion that “a person’s home is the core of the Fourth

Amendment’s protection against unreasonable searches and seizures,”

but never alleges that the Wynntuck Circle residence was her “home” or

presents any evidence to suggest this. (Dkt. 840 at 3.) The Court accepts




2 Defendant Rau’s focus on the packages addressed to Terry Rau or
Sheryl Rau excludes any mention of the packages addressed to J&C Auto
and Darius Range at the Wynntuck address. The Court finds Defendant
Rau chose not to object to the Magistrate Judge’s finding that she lacked
standing to challenge the search of these packages. But as her connection
to those packages is even more tenuous, the Court would adopt the
Magistrate Judge’s conclusion whether reviewing it for plain error or de
novo.

                                     5
the Magistrate Judge’s conclusion (and Defendant Rau’s assertion) that

this was merely a rental property.       The Court further finds that

Defendant Rau has shown no greater connection between herself and

that property.

     The Court also rejects Defendant Rau’s contention that she has a

privacy interest in all mail sent to someone with her last name at her

rental property.    In Campbell, the Eleventh Circuit ruled that a

defendant’s status as a lessee of a property could not establish a

connection between him and packages sent to that address in someone

else’s name.     434 F. App’x at 809.   So too, Defendant Rau’s mere

ownership of the Wynntuck Circle residence cannot establish her right to

privacy in packages sent to someone else at that residence. The mere fact

that Defendant Rau has the same last name as the addressees of the

packages at issue here does not distinguish Campbell. She was not the

addressee. She may be related to the addressee, but that does not give

her a privacy interest in all the mail. Otherwise, any member of a family

could assert a privacy interest in any another family member’s mail no

matter how tenuous their actual connection.




                                   6
     Defendant Rau argues — for the first time — that the sender may

have misspelled her name. It is also hard to understand how “Terry Rau”

could be a misspelling of “Cheri Rau” and no evidence suggests it was.

Defendant Rau had a chance to prove this occurred but did not even

attempt to do so. She has not alleged or proven, for example, that she

sometimes goes by this name, that she once used this name, or even that

people sometime confused her with someone by that name. The name

“Sheryl Rau” might be a more believable misspelling of “Cheri Rau.” But,

Defendant Rau still presents no evidence to suggest this occurred or to

establish her prior use of this name in any way. The Magistrate Judge

properly concluded that Defendant Rau failed to satisfy her burden of

establishing a privacy interest in the packages.

     B.    Warrant 1:08-MJ-875

     Defendant Rau next argues the Magistrate Judge erred in finding

that (1) United States Postal Inspector Wagner had a reasonable

suspicion to detain for a dog sniff the package at issue in search warrant

1:08-MJ-875 and (2) the later alert by the drug dog provided probable

cause to authorize the warrant. (Dkt. 840 at 3–5.)




                                    7
     The Supreme Court has held that, consistent with the Fourth

Amendment’s privacy interest, law enforcement may detain mail pending

a search warrant based on facts that create reasonable suspicion that the

mail contains contraband or other evidence of a crime. United States v.

Van Leeuwen, 397 U.S. 249, 252–53 (1970). The Eleventh Circuit has

extended Van Leeuwen to packages suspected of containing drugs sent by

mail to justify detention until probable cause for a search warrant could

be established by drug detection canines. United Sates v. Banks, 3 F.3d

399, 402 (11th Cir. 1993).

     Defendant Rau claims USPI Wagner detained the package only

because of an incorrect zip code. (Dkt. 840 at 4.) That is not correct. She

had much more. Based on her training and experience, she knew that

people who ship controlled substances in the mail often use incomplete

return addresses to disassociate themselves from the drugs. (Dkt. 756 at

11, ¶ 6.) So the bad zip code meant something to her. She also ran the

name of the sender (Alax Black) and the recipient (Terry Rau) through a

national database. She could not associate Black with any address in

San Francisco, the city where the package originated. She was also

unable to associate Terry Rau with any address in Kennesaw, the city



                                    8
where the package was sent. This led her to believe that both the sender’s

name and the recipient’s name were false. Again, this meant something

to her because of her training and experience.        She also knew that

California was a source state for drugs shipped in the mail. The Court

agrees with the Magistrate Judge’s conclusion that USPI Wagner had

sufficient reasonable suspicion to detain the package for less than a day

until presentation to a drug detecting dog.

     Defendant Rau next argues that the canine alert was insufficient

to establish probable cause. But the Eleventh Circuit has held that

“probable cause arises when a drug-trained canine alerts to drugs in a

mail package.” Banks, 3 F.3d at 402. The Court of Appeals has more

recently explained that “a dog sniff must be sufficiently reliable in order

to establish probable cause, and this reliability is generally present if the

dog is ‘well-trained.’ ” United States v. Nelson, 309 F. App’x 373, 375

(11th Cir. 2009) (quoting Illinois v. Caballes, 543 U.S. 405 (2005)).

Evidence of a dog’s training is sufficient proof of reliability. Id. USPI

Wagner provided evidence of the dog’s training in the form of an

attachment to her affidavit. It explained that the dog (known as Gunner)

had received extensive training to detect a number of different controlled



                                     9
substances. Defendant Rau claims that USPI Wagner’s reference to the

attachment was insufficient because there is no indication about who

provided the information or if it was “known first hand by [USPI]

Wagner.” (Dkt. 840 at 5.) But USPI Wagner specifically stated that she

is familiar with the qualifications of both the dog and its handler. (Dkt.

756 at 11, ¶ 12.) Defendant Rau did not raise an issue about the dog’s

training before the Magistrate Judge, and thus the United States did not

seek to introduce additional evidence about Gunner’s reliability. The

attachment to the affidavit, however, provides enough grounds to find

the dog reliable.

     As the only real attack on Gunner’s reliability, Defendant Rau

contends that the qualification document shows that, in his career, he

falsely alerted seventeen times to parcels that had no narcotics. (Dkt.

840 at 5.) Defendant Rau sells Gunner short. He actually missed only

seven times. The Court adopts the Magistrate Judge’s conclusion that

USPI Wagner provided probable cause for issuance of warrant 1:08-MJ-

875. The Court further adopts the Magistrate Judge’s conclusion (not

challenged by Defendant Rau) that — even absent probable cause —

USPI Wager acted in a good-faith belief and with reasonable reliance on



                                   10
the validity of the warrant so as to qualify for the good-faith exception to

the exclusionary rule under United States v. Leon, 468 U.S. 897, 925

(1984).

     C.    Warrants 1:08-MJ-1110 and 1:09-MJ-22

     As her next objection, Defendant Rau argues that the affidavits

presented in support of warrants 1:08-MJ-1110 and 1:09-MJ-22 could not

establish probable cause. She claims the warrant affidavits did not tie

Mr. Bourassa’s receipt of drugs from Argentina to her. (Dkt. 804 at 6.)

That may be correct. But the affidavits clearly tied Mr. Bourassa’s illegal

activity to the shipment of packages to the Wynntuck Circle residence.

(Dkt. 781 at 16–18, 21–22.) She also argues that the affiant “misled the

magistrate” but does not explain what information USPI Wagner

allegedly withheld intentionally. Having reviewed the warrant affidavits

de novo, the Court adopts the Magistrate Judge’s conclusions that both

affidavits presented sufficient probable cause for issuance of the

warrants. The Court further adopts the Magistrate Judge’s conclusion

that — even without probable cause — USPI Wagner acted in a good-

faith belief and with reasonable reliance on the validity of warrant 1:09-




                                    11
MJ-22 so as to qualify for the good-faith exception to the exclusionary

rule under Leon.

      Finally, Defendant Rau argues that warrant 1:08-MJ-1110 was

invalid because it failed to specify the items to be searched or the date for

the search. Defendant Rau did not raise this issue before the Magistrate

Judge. She also included no citation to the record in her objections to the

R&R. She did not even attach the warrant about which she complains.

It does not appear to be anywhere in the docket. To the extent Defendant

Rau seeks to challenge the validity of this warrant on the grounds that it

fails to identify the items to be searched or the date for the search, she

must file that motion with the Magistrate Judge, present evidence to the

Magistrate Judge, and allow the Magistrate Judge to consider the issue.

(Because Defendant Rau attacks the facial validity of warrant 1:08-MJ-

1110, the Court withholds consideration of the Magistrate Judge’s

conclusion that the good-faith exception also applies to it.)

IV.   Conclusion

      The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 781) as the Order of the Court, except the

conclusion that the good-faith exception to the exclusionary rule applies



                                     12
to warrant 1:08-MJ-1110.     The Court reserves consideration of that

finding.

     After conducting the necessary review, the Court OVERRULES

Defendant Rau’s objections to the R&R (Dkt. 840) and DENIES her

Motion to Suppress Evidence from Postal Search (Dkt. 741) and Perfected

Motion to Suppress Evidence from Postal Search (Dkt. 756). Defendant

Rau, however, may file a final motion to suppress to address one single

issue — her claim that warrant 1:08-MJ-1110 was invalid on its face

because it failed to specify the items to be searched or the date for the

search. She may not relitigate the issues decided herein.

     SO ORDERED this 3rd day of December, 2019.




                                   13
